DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-7, 11-13, and 15-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims above do not further limits claims 2, 10, and 14 that recites the types of metal ions. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rey et al. (Us 2010/0311623 A1) (“Rey” herein – provided by Applicant).

Claims 1, 3, and 4
Rey discloses a method of controlling metal ions during treating of a well, comprising: pumping downhole into the well a polymer micro gel comprising a plurality of polymer particles, wherein the polymeric backbone is produced from the polymerization of vinyl monomers, and wherein the polymer particles include repeating vinyl units with a moiety selected from the group consisting of imidazole, acrylic acid, 2-acrylamido-2-methylpropane sulfonic acid and phosphonic acid., each polymer particle having a polymeric backbone bearing at least one moiety where such moiety, wherein the moiety is selected from the group consisting of acrylic acid, 2-acrylamido-2-methylpropane sulfonic acid and phosphonic acid, is a chelating agent capable of bonding with at least one type of metal ion selected from the group consisting of zinc ions and iron ions. [0024; 0026; 0042-0047; 0088-0091]

 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 2
Rey discloses the method of claim 1, wherein the method controls zinc ions or iron ions and the at least one type of metal ion is selected from the group consisting of zinc ions and iron ions. (Same as Claim 1)

Claim 5
Rey discloses the method of claim 2, wherein the polymer particles are copolymers of N,N-dimethylacrylamide and a monomer selected from the group consisting of vinyl imidazole, acrylic acid, 2-acrylamido-2-methylpropane sulfonic acid and vinyl phosphonic acid [0088-0090]

Claim 6
Rey discloses the method of claim 2, wherein the polymer microgel is made of polymer particles selected from the group consisting of polyvinyl imidazole, poly acrylic acid, poly 2-acrylamido-2-methylpropane sulfonic acid, polyvinyl phosphonic acid, and mixtures thereof. [0040; 0088-0090]

Claim 7
Rey discloses the method of claim 2, wherein the polymer microgel is pumped downhole as part of a well treatment fluid, which includes an aqueous-based fluid. [0022]

Claim 8
Rey discloses the method of claim 7, wherein the polymeric backbone is produced from the polymerization of vinyl monomers, and wherein the polymer particles include repeating vinyl units with a moiety selected from the group consisting of imidazole, acrylic acid, 2-acrylamido-2-methylpropane sulfonic acid and phosphonic acid. [0042-0047]

Claims 9, 11 and 12 
Rey discloses an aqueous-based well treatment fluid, comprising: an aqueous-based fluid; and a polymer microgel comprising a plurality of polymer particles, wherein the polymeric backbone is produced from the polymerization of vinyl monomers, and wherein the polymer particles include repeating vinyl units with a moiety selected from the group consisting of imidazole, acrylic acid, 2-acrylamido-2-methylpropane sulfonic acid and phosphonic acid., each polymer particle having a polymeric backbone bearing at least one moiety where such moiety, wherein the moiety is selected from the group consisting of acrylic acid, 2-acrylamido-2-methylpropane sulfonic acid and phosphonic acid, is a chelating agent capable of bonding with a metal ion. [0024; 0026; 0042-0047; 0088-0091]
	Since Rey discloses the same well treatment fluid comprising a polymer microgel plurality of polymer particles, produced from the polymerization of vinyl monomers, and wherein the polymer particles include repeating vinyl units with a moiety selected from the group consisting of acrylic acid, it would be a chelating agent capable of bonding with a metal ion.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773.

Claim 10
Rey discloses the treatment fluid of claim 9, wherein the metal ion is selected from the group consisting of zinc ions and iron ions. (Same as Claim 9)

Claim 13
Rey discloses the treatment fluid of claim 10, wherein the polymer microgel is made of polymer particles selected from the group consisting of polyvinyl imidazole, poly acrylic acid, poly 2-acrylamido-2-methylpropane sulfonic acid, polyvinyl phosphonic acid, and mixtures thereof. [0088-0090]

Claims 14, 16, and 17
Rey disclose a method of controlling metal ions during treatment of a well, comprising: recirculating a treatment fluid to the surface from downhole in the well, wherein the thus recirculated well treatment fluid contains metal ions;
 	adding a polymer microgel to the recirculated well treatment fluid, wherein the polymer microgel comprises a plurality of polymer particles, wherein the polymeric backbone is produced from the polymerization of vinyl monomers, and wherein the polymer particles include repeating vinyl units with a moiety selected from the group consisting of imidazole, acrylic acid, 2-acrylamido-2-methylpropane sulfonic acid and phosphonic acid., each polymer particle having a polymeric backbone bearing at least one moiety where such moiety, wherein the moiety is selected from the group consisting of acrylic acid, 2-acrylamido-2-methylpropane sulfonic acid and phosphonic acid. [0024; 0026; 0030; 0042-0047; 0088-0091; 0149-0153]
	Since Rey discloses the same method comprising a polymer microgel plurality of polymer particles, produced from the polymerization of vinyl monomers, and wherein the polymer particles include repeating vinyl units with a moiety selected from the group consisting of acrylic acid, it would be a chelating agent capable of bonding with at least one type of metal ion selected from the group consisting of zinc ions and iron ions.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 15
Rey discloses the method of claim 14, wherein the method controls zinc ions or iron ions during treatment of a well, and wherein at least one type of metal ion is selected from the group consisting of zinc ions and iron ions. (Same as Claim 14)

Claim 18
Rey discloses the method of claim 15, wherein the polymeric backbone is produced from the polymerization of vinyl monomers, and wherein the polymer particles include repeating vinyl units with a moiety selected from the group consisting of imidazole, acrylic acid, 2-acrylamido-2-methylpropane sulfonic acid and phosphonic acid. [0042-0047]

Claim 19
Rey discloses the method of claim 15, wherein the polymer particles are copolymers of N,N-dimethylacrylamide and a monomer selected from the group consisting of vinyl imidazole, acrylic acid, 2-acrylamido-2-methylpropane sulfonic acid and vinyl phosphonic acid. [0088-0090]

Claim 20
Rey discloses the method of claim 15, wherein the polymer microgel is made of polymer particles selected from the group consisting of polyvinyl imidazole, poly acrylic acid, poly 2-acrylamido-2-methylpropane sulfonic acid, polyvinyl phosphonic acid, and mixtures thereof. [0040; 0088-0090]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al. (US 10,414,963 B2) High-temperature crosslinked polymer for use in a well teaches a method comprising the steps of: (A) forming a fluid comprising a crosslinked polymer, wherein the crosslinked polymer comprises: (i) a first monomeric unit of one or more N -vinyl lactams; and (ii) a crosslinker selected from the group consisting of: divinyl ether, diallyl ether, vinyl or allyl ethers of polyglycols or polyols, divinylbenzene, 1,3-divinylimidazolidin-2-one, divinyltetrahydropyrimidin-2(1H)-one, dienes, allyl amines, N -vinyl-3(E)-ethylidene pyrrolidone, ethylidene bis(N-vinylpyrrolidone), and any combination of any of the foregoing; and (B) introducing the fluid into a portion of a well, Wu et al. (US 4,552,217) Microbiocidal anionic sequesterants with polyvalent metal cations for permeability correction process teaches A water permeability correction process, and composition therefor, to improve the sweep efficiency of waterflooding which involves the sequential injection of (1) an .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/10/2021